internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-125449-00 date date re distributing controlled shareholder a shareholder b aa bb business m business n state z date a date b this is in response to your letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date and date the material information submitted for consideration is summarized below distributing a state z corporation is engaged in business m and business n distributing has two shareholders shareholder a and shareholder b collectively the shareholders who own aa and bb interests respectively controlled will be a separate and independent state z corporation engaged in business n distributing uses the accrual_method of accounting for its federal_income_tax return and has a plr-125449-00 taxable_year ending on date a we have received financial information indicating that business m and business n each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years significant disagreements between the shareholders have taken place which have adversely effected the management and operations of distributing accordingly the directors of distributing propose the following transaction pursuant to an executed agreement and plan of corporate separation and reorganization signed on date b distributing will form controlled a wholly owned subsidiary controlled will use the cash_method_of_accounting distributing will transfer business_assets and liabilities relating to business n to controlled in exchange solely for all of the outstanding voting_stock of controlled none of the property being transferred in the proposed transaction between distributing and controlled is subject_to investment_credit recapture distributing will distribute all of the controlled stock to shareholder a in exchange for all of shareholder a’s distributing stock following the transaction controlled will be wholly owned by shareholder a and distributing will be wholly owned by shareholder b the taxpayers have made the following representations in connection with the proposed transaction a any indebtedness owed by controlled to distributing after the distribution of controlled stock will not constitute stock_or_securities b the fair_market_value of the controlled stock to be received by shareholder a will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder a in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation d the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there has been no substantial operational changes since the date of the last financial statements submitted plr-125449-00 e following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f the proposed distribution of the stock of controlled is carried out for the following corporate business_purpose to end shareholder disputes resolve management deadlock and alleviate associated inefficiencies the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes g there is no plan or intention by any shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course if business and are associated with the assets being transferred k distributing has neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv plr-125449-00 o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled p distributing is not a s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and the representations as set forth above it is held as follows the transfer by distributing of certain assets and liabilities to controlled solely in exchange for all of the stock of controlled and the assumption by controlled of certain liabilities of distributing followed by the distribution of the controlled stock to shareholder a in exchange for all shareholder a’s distributing stock as described above will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of its assets and liabilities to controlled in exchange for controlled stock and the assumption by controlled of certain liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the distributing assets received in exchange for controlled stock sec_1032 controlled’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of the controlled stock to shareholder a sec_361 shareholder a will recognize no gain_or_loss and no amount will be included in shareholder a’s income upon receipt of controlled stock in exchange for shareholder a’s distributing stock sec_355 the basis of the controlled stock received by shareholder a in the transaction will equal the basis of the distributing stock surrendered in exchange plr-125449-00 therefor sec_358 the holding_period of the controlled stock received by shareholder a in the transaction will include the holding_period of the distributing stock surrendered in exchange therefor provided shareholder a held the distributing stock as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by senior technical reviewer branch
